     Case 3:21-cv-00111-MHL Document 1 Filed 02/23/21 Page 1 of 3 PageID# 1




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION


ROSE WALLACE,

               Plaintiff,

v.                                                     Civil Action No. 3:21-cv-111

LOVE’S TRAVEL STOPS &
COUNTRY STORES, INC.,


And

RYAN, LLC,

               Defendants.


                                    NOTICE OF REMOVAL

       Love’s Travel Stop (Love’s), by counsel, pursuant to 28 U.S.C. §§ 1441 and 1446, hereby

files this Notice of Removal on the following grounds:

       1.      The plaintiff commenced this civil action by filing a Complaint in the Circuit Court

for Henrico County, Virginia on or about January 27, 2021. See Complaint (Ex. A). This is a

personal injury action resulting from an event on defendant’s premises.

       2.      Love’s was served with the Complaint on February 3, 2021. Love's filed a timely

Answer on February 10, 2021. See Answer (Ex. B).

       3.      Ryan, LLC, (“Ryan”) has not been served with the Complaint. By information and

belief, Ryan, LLC, was improperly named as a party to the Complaint because Plaintiff was not sure

if Love’s or Ryan operated the store where the cause of action arose. In the Answer, Love’s admits

that it operated that store. Ryan neither owned nor operated the store.
    Case 3:21-cv-00111-MHL Document 1 Filed 02/23/21 Page 2 of 3 PageID# 2




         4.     There have been no further proceedings in this action.

         5.     The amount in controversy in this action, exclusive of interest and costs, exceeds

$75,000.00.

         6.     By information and belief, the plaintiff is a citizen of the State of Florida.

         7.     Love’s is a private company organized under the laws of Oklahoma and with its

principal place of business in Oklahoma City, OK.

         8.     Ryan is organized under the law of Delaware with its principal place of business in

Texas.

         9.     This action involves a controversy wholly between citizens of different states. There

is complete diversity of citizenship.

         10.    This Court has original jurisdiction in this matter pursuant to 28 U.S.C. § 1332(a),

and the action may therefore be removed to this Court pursuant to 28 U.S.C. § 1441(a). Love’s

desires to remove this action to this Court.

         11.    Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely because it is filed

within thirty (30) days after service of the Plaintiff’s Complaint upon the Defendant and is filed not

more than one (1) year after the commencement of this action, pursuant to 28 U.S.C. § 1446(b).

         12.    This Court embraces the place where the state court action is pending.

         13.    Defendants have given notice of the filing of the Notice of Removal to counsel for

the Plaintiff and have caused a copy to be filed with the Clerk of the Circuit Court for Henrico

County, Virginia.

         WHEREFORE, the defendant, by counsel, respectfully requests that this action be

removed from the Circuit Court for Henrico County, Virginia, to this Court.

         Dated: February 23, 2021



                                                    2
    Case 3:21-cv-00111-MHL Document 1 Filed 02/23/21 Page 3 of 3 PageID# 3




                                              LOVE’S TRAVEL STOPS &
                                              COUNTRY STORES, INC.,

                                              _______/s/_____________________
                                              Matthew D. Green (VSB No. 46913)
                                              Sands Anderson PC
                                              1111 East Main Street, Suite 2400
                                              P.O. Box 1998
                                              Richmond, VA 23218-1998
                                              Telephone: (804) 648-1636
                                              Fax: (804) 783-7291
                                              mgreen@sandsanderson.com
                                              Counsel for Defendant



                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 23, 2021, I caused a true copy of the foregoing to be sent

via U.S. mail to:

               Daniel Renfro (VSB No. 74187)
               RENFRO & RENFRO, PLLC
               11600 Busy Street, Suite 203
               Richmond, VA 23236
               Telephone: 804-601-4433
               Telefax: 804-621-2318
               dan@renfrolegal.com
               Counsel for Plaintiff



                                                      _______/s/_____________________
                                                      Matthew D. Green (VSB No. 46913)
                                                      Sands Anderson PC
                                                      1111 East Main Street, Suite 2400
                                                      P.O. Box 1998
                                                      Richmond, VA 23218-1998
                                                      Telephone: (804) 648-1636
                                                      Fax: (804) 783-7291
                                                      mgreen@sandsanderson.com
                                                      Counsel for Defendant




                                                 3
